ITEMID: 001-103359
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF RUDYCH v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Julia Laffranque;Mirjana Lazarova Trajkovska;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1932 and lives in Byshiv.
5. On an unspecified date in April 1998 he lodged an action against a collective farm B., seeking damages for a discrepancy in the calculation of compensation for his professional illness that had been paid since 1982. On 9 April 1998 the Makariv District Court (“the District Court”) opened proceedings.
6. In a judgment of 28 December 1998 it dismissed the applicant's action. On 6 April 1999 the Kyiv Regional Court of Appeal (“the Court of Appeal”) quashed that judgment and ordered a fresh hearing.
7. On 20 April 2000 the District Court ordered an accounting expert examination. It held the next hearing on 2 June 2003.
8. On 4 July 2003 the Makariv Department of State Insurance Fund for Industrial Accidents and Diseases (“the Fund”) joined the proceedings as a second respondent and B. was replaced by its legal successor, private company L.
9. On 21 October 2003 the District Court dismissed the applicant's claim for damages that after a modification amounted to UAH 16,018 (EUR 2,563). On 9 January 2004 the Court of Appeal upheld that judgment. On 9 February 2004 the applicant appealed in cassation.
10. On 17 May 2006 the Supreme Court rejected his appeal in cassation.
11. According to the Government, in the course of the proceedings, the applicant filed one procedural request and three appeals, one of which did not meet procedural requirements. Out of the sixteen hearings scheduled between April 1998 and May 2006, six were adjourned for unknown reasons, two were adjourned either at the applicant's request or due to his failure to attend, one was adjourned due to one of the respondents' failure to attend, one was adjourned for the parties to reach a friendly settlement, and two were adjourned for other reasons beyond parties' control.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
